Citation Nr: 0902843	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  97-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to otitis externa.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected otitis 
externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1976.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the benefits sought on appeal.

The veteran appeared at a Board hearings in August 2004 and 
November 2008.  Transcripts of the hearing testimony are 
associated with the claims file.  The veteran has submitted 
additional evidence, for which he waived initial RO review 
and consideration.  In light of the waiver, the Board may 
properly consider the evidence in this review.  See 38 C.F.R. 
§ 20.1304 (2008).

A September 2005 rating decision granted entitlement to 
service connection for a low back disability with an initial 
evaluation of 20 percent, effective July 1995, and the 
veteran appealed the initial rating.  In January 2006, the 
Board, in pertinent part, remanded the matter to the RO for 
either allowance of the benefit applied for, see 38 C.F.R. 
§ 19.26(a), (d), or issuance of a statement of the case.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 
(1999).  A February 2006 rating decision granted an increased 
rating from 20 to 40 percent, effective September 2003.  
There is no evidence in the claims file that the veteran 
disagreed with that allowance and desired to continue his 
appeal of the initial rating for the low back disability.  
Therefore, that issue is not before the Board and will not be 
addressed below.  38 C.F.R. § 19.26(d); see AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (the veteran may indicate he is 
content with a certain rating, even if less than the maximum 
possible rating).

In July 2008, this case was remanded for a hearing which was 
scheduled and held.

The veteran has submitted written evidence, and testimony 
that raises an informal claim for a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability.  He also indicated on his 
January 2006 Substantive Appeal that his right knee was 
increased in severity.  These issues have not been considered 
by the RO, much less denied and timely appealed to the Board.  
So, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 20, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal of the 
denial of entitlement to service connection for vertigo, to 
include as secondary to service-connected otitis externa.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5)(West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  The appellant withdrew the appeal of his claim of 
entitlement to service connection for vertigo at his November 
2008 hearing before the undersigned.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board 
no longer has jurisdiction to review this issue, and the 
appeal of the issue is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for vertigo, including as secondary to service-connected 
otitis externa, is dismissed.


REMAND

The VA examiner who conducted the June 2005 ear examination 
noted that if a recent audio examination returned with a 
bilateral sensorineural hearing loss, that would be 
consistent with in-service noise exposure during the 
appellant's last months in active service.  On the other 
hand, if the audiograms showed a flat or upsloping 
sensorineural hearing loss, it would be more consistent with 
Meniere's disease.  The June 2005 audiology examination 
report, however, does not indicate if the diagnosed 
sensorineural hearing loss was upsloping or otherwise.  
Moreover, June 2005 audiologist opined the veteran's 
bilateral hearing loss was most likely secondary to post-
service noise exposure.  In light of this conflict, and the 
fact that the claims file does not reflect the physician's 
review of the audiograms as was directed in a 2006 remand, 
further development is required.

While a February 2008 VA examination report addressed the 
vertigo claim, the examiner did not address the etiology of 
the veteran's hearing loss.  In contrast, the veteran has 
submitted an April 2008 opinion of Thomas M. Crews, M.D., who 
opined that the appellant manifested a bilateral 
sensorineural hearing loss within one year of his separation 
from active service.  A chart that purports to show the 
results of hearing tests by the veteran's post-service 
employer, a copy of which was already in the claims file, was 
a significant factor in the private physician's opinion.

Again, given the conflicting opinions, these matters require 
review and clarification by competent medical authorities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for a hearing loss.  
Specific effort should be made to obtain 
any treatment or other records maintained 
by the veteran's post-service civilian 
employer who generated the chart which 
notes the results of hearing tests 
purportedly conducted between 1977 and 
2006.  After securing the necessary 
release, the RO should obtain these records 
and any other records not already 
associated with the claims file, as well as 
any ongoing VA treatment records.

2.  After the above is complete, AMC/RO 
shall return the claims file to the 
physician who conducted the February 2008 
ear examination.  Ask the examiner to 
review the claims file and to opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any diagnosed 
hearing loss is causally linked to the 
appellant's active service, otitis externa, 
or to some other in-service event or 
disease process.  The examiner is to 
consider the June 2005 VA audiology and ear 
examinations reports, as well as the 2008 
opinion of Dr. Crews.  The Board requests 
specific comment on those opinions and 
whether the VA examiner agrees or 
disagrees.  All opinions must be fully 
explained and the rationale provided.

The examiner is advised that the term 
"50/50 chance" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

3.  Should the examiner determine that an 
opinion cannot be rendered without another 
examination of the veteran, the AMC/RO 
shall arrange it.  Please ensure the claims 
file is provided to the examiner as part of 
any examination conducted.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination/review report to ensure that it is 
in complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the appellant's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  VA will notify him 
if 


further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


			
              L. M. BARNARD                                     
WAYNE M. BRAEUER
	        Acting Veterans Law Judge                             
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


